Order entered September 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01148-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                              PEDRO BOCANEGRA, Appellee

                      On Appeal from the County Criminal Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. M17-18606-C

                                            ORDER
       The State of Texas filed an interlocutory appeal from the trial court’s August 30, 2019

order granting Pedro Bocanegra’s motion to suppress. See TEX. CODE CRIM. PROC. ANN. art.

44.01(a)(5). In its September 16, 2019 notice of appeal, the State asks for a stay of the trial

court’s proceedings pending disposition of the appeal of the suppression order.

       Article 44.01(e) provides that the State is entitled to a stay in the proceedings pending the

appeal of the trial court’s order granting a motion to suppress. See id. art. 44.01(e). We

GRANT the State’s request and ORDER the proceedings stayed pending disposition of the

appeal of the trial court’s order granting Bocanegra’s motion to suppress.

                                                      /s/    LANA MYERS
                                                             JUSTICE